Exhibit 10 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is entered into this day of December 2007 (“Effective Date”) by and between Nexia Holdings, Inc. ("Buyer"), a Corporation and the Issuer of the subject shares, and Richard Surber ("Surber"), an individual resident of the State of Utah and the President, Director and CEO of the Buyer with a mailing address of 59 West 100 South, Second Floor, Salt Lake City, Utah 84101. WHEREAS, Buyer desires to acquire from Surber One Hundred Fourteen Thousand Two Hundred Twenty (114,220) shares of the common stock of Nexia Holdings, Inc. and all shares represented by certificate #2852-2, dated 2/17/04 in the original face amount of 10,000,000 shares, certificate #2372-1, dated 1/6/03 in the original face amount of 75,824,996 shares and certificate #2007-3, dated 11/30/2000 in the original face amount of 5,908,049 shares, the total number of shares are herein after referred to as the “Nexia Shares” in exchange for a cash payment in the sum of One dollar ($1.00) NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
